DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Request for Continued Examination is acknowledged on 5/21/2021.

 Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 8, 9, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fournerat (US Patent No. 10,088,266).
Regarding claim 1, Fournerat discloses a device (for example see 100 in Figures 5E-5F) comprising: an alignment rod (114), wherein the alignment rod is defined by: an elongated base defined by opposing first and second ends (as shown in Figures 5E and 5F, rod element 114 has two ends that can be considered as first and second ends) separated by a length there between (see Figures 5E and 5F); first and second caps (elements 104a and 104b ), each comprising: an interior (the hollow region of the tube element as shown in Figures 5E and 5F); an open end operably connected to the interior; a closed end; and a magnet positioned within the interior (as shown in Figure E and 5F, both cap elements (104a and 104b) have an open end and closed end as recited ; wherein the first cap is positioned on the first end of the base (104a), such that the first end is housed within the first cap interior (104a); wherein the second cap is positioned on the second end of the base (104b), such that the second end is housed within the second cap interior (104b). Fournerat discloses a device that has a structure as recited but does not disclose if the device could be used as a golf alignment device as recited in the preamble of the claim and if the a pair of the device could be releasably coupled due to magnetic attraction between the magnets in each rod. Regarding the intended use set forth in the preamble that the device is to be “a golf alignment device”, the device of Fournerat is capable of being used in golf training if so desired. Applicant is not claiming a process. Please not the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). Regarding the recitation that the device is to be more than one, it would have been obvious to one having ordinary 
Regarding claim 5, column 4 lines 32-38 discloses that the base and the cap could be made of PETG that is a polymeric material.
Regarding claim 7, as shown in Figures 5E and 5F, the cap is attached to the base in a releasable manner. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to (describe modification, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 8, as shown in Figures 5E and 5F, the cap (104a or 104b) is attached to the base in a releasable manner.
Regarding claim 9, the magnet is considered axial magnet.
Regarding claim 11, column 3 lines 35-38 disclose that magnet element (208) is a strong permanent magnet that could be made out of cobalt.
Regarding claim 14, as shown in Figures 5E and 5F, the ends of the base are threaded and caps (104a and 104b) also have threads. The caps can be threaded more into base element being capable of contacting the magnet elements as recited.
Regarding claim 15, the first end of the base is positioned adjacent to the first magnet when the cap is positioned on the first end of the base (as shown in Figures 5E and 5F, one end of the base is positioned adjacent first magnet (104a).



Allowable Subject Matter
Claims 16-20 are allowed.
Claims 2, 4, 12, 13, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NINI F LEGESSE/Primary Examiner, Art Unit 3711